DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 12 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1, the prior art of record does not teach nor suggest in the claimed combination a contact switching device comprising: a first terminal; a first contact attached to the first terminal; a second terminal; and a base made of resin, the base including a first attachment portion to which the first terminal is attached, a second attachment portion to which the second terminal is attached, and a groove portion arranged between the first attachment portion and the second attachment portion, having a shape in which an inside is larger than an entrance in a top surface of the base, the groove portion extending toward a side surface of the base along a surface of the base and opens at the side surface of the base, the top surface being separate or different from the side surface, and the groove portion further having a shape in which a width increases toward the side surface of the base, or a bottom surface of the groove portion is inclined so that a distance from the entrance increases toward the side surface of the base. (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed 12/22/2021 with respect to currently amended claims 1-7, 12 and 13 have been fully /considered and are persuasive.  The previous rejections of currently amended claims 1-7, 12 and 13 has been withdrawn. 

/Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837